Chambers, J.
(dissenting in part) — I agree that Gerald Hankerson’s personal restraint petition is mixed. However, given the importance of the issues he raises, I would permit him to withdraw the untimely issues to afford prompt review.4 Therefore, I respectfully dissent.
Under the approach sanctioned by the majority today, if the reviewing court determines one of the issues raised in a personal restraint petition brought under RCW 10.73.100 is untimely, it must dismiss the entire petition without notifying the petitioner of the offending claims. I recognize that this is largely current practice, allowing courts to scan through a personal restraint petition, find a time barred *705issue, and dismiss the entire petition as beyond review without obligation to inform the petitioner which of the issues is time barred. In these days of tight budgets and increasing workloads, it may seem to be economical to be able to summarily dismiss such petitions. The petitioner, however, is permitted to refile each issue in a cascade of successive petitions, so the economy is dubious.
Certainly no one argues that justice must be inexpensive or subject to a cost efficient analysis. Our obligation is to dispense justice. Justice delayed is often justice denied.
The judicial power of this State is vested in the courts. Const, art. IV, § 1. From this grant of power to the courts flows certain obligations; among them that courts must strive to achieve, to the extent possible, prompt and final resolution of issues and disputes brought before courts. I recognize the legislature forbids the filing of personal restraint petitions after a time unless based solely on an enumerated exemption or exception. RCW 10.73.090(1), .100. But this court should not go beyond the statute to create more obstacles to prompt and final resolution. The majority compels multiple successive filings. The majority’s approach is particularly troubling on issues raised, as here, under RCW 10.73.100(6), based upon significant changes in the law. Whether or not any prior development in the law is a “significant change” is -unknown until we so declare.
I do not read In re Personal Restraint of Stoudmire, 141 Wn.2d 342, 5 P.3d 1240 (2000) (Stoudmire I) or In re Personal Restraint of Stoudmire, 145 Wn.2d 258, 36 P.3d 1005 (2001) (Stoudmire II) to compel the result reached by the majority today. In Stoudmire I, this court identified which claims were properly reviewable under RCW 10-.73.090, and identified and dismissed with leave to refile timely claims under RCW 10.73.100. Stoudmire I, 141 Wn.2d at 348-57. In Stoudmire II, this court duly considered and ultimately rejected the refiled claims.
Similarly, I believe that courts should review personal restraint petitions with an eye toward whether the petitioner has raised any meritorious issues warranting review. *706The majority’s approach will have the courts reviewing petitions with an eye for any untimely issues warranting dismissal. This approach is antithetical to principles that should underlie our consideration of every plea for justice.
I believe that when an issue plainly appears to be timely, the court has the inherent equitable power to stay dismissal and give the petitioner the option of withdrawing the untimely claims. This would implement the legislature’s clear intent of encouraging prompt resolution of claims, while allowing meritorious claims to be heard in a timely fashion.
Where the petitioner files numerous and obviously time barred claims, I agree with the majority that the court should dismiss the petition as mixed and not reward petitioner’s failure to abide by the strictures of RCW 10.73.090 and .100. Petitioners should have an incentive to comply with the statute and courts are not required to routinely sort timely and untimely claims. However, where the court actually identifies a timely issue, the court should have the option of allowing the petitioner to receive full and prompt resolution through withdrawal of the remaining issues. Such an approach would serve the interests of justice. Since the majority largely forecloses this approach, I respectfully dissent.
Sanders, J., concurs with Chambers, J.

 Hankerson raised four issues in his petition. First, he argued that the admittance of out of court statements of a nontestifying codefendant violated the law as subsequently articulated in State v. Roberts, 142 Wn.2d 471, 14 P.3d 713 (2000). Second, he argued the admittance of these statements violated three United States Supreme Court cases, one of which was subsequent to his conviction. Third, he argued that the State used a subsequently invalidated theory of accomplice liability. Fourth, he argued the jury instruction improperly allowed the jury to convict him of an aggravating factor based on his codefendant’s actions. His first, third, and fourth claims are potentially subject to the RCW 10.73.100(6) exception for significant and material changes in the law. I agree with the majority that Hankerson’s second issue is untimely.